El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este pleito fné establecido en la Corte de Distrito de Hu-macao el día 30 de septiembre de 1910 solicitando qne se res-cindiera un contrato celebrado entre los demandados, en el qne se hacían ciertas cesiones de derechos y acciones, por el funda-mento de qne se había cometido nn fraude qne afectaba a los acreedores del cedente. Se negaron las alegaciones refe-rentes a la comisión de dicho fraude y se sometió el caso por alegatos escritos, el qne fné resuelto por la corte sentencia-dora el día 5 de junio de 1911 a favor del demandante, contra cuya sentencia el demandado Arce que es el comprador según el contrato, solamente interpuso recurso de apelación. Se remitió la transcripción a este tribunal en 15 de febrero último, celebrándose la vista de este pleito el día 3 de mayo siguiente.
Con fecha 30 de septiembre de 1910 José E.. Morales pro-dujo demanda ante la Corte de Distrito de Humacao contra Jacinto Blanco Carvajal y Rafael Arce Rollet, alegando los siguientes hechos:
1 ‘ Io. Que en 12 de marzo de 1907, y antes de ese día, el demandado Jacinto Blanco era deudor de la mercantil Delgado y Díaz de Aguas Buenas, por la suma de $403.25, y poco después de la indicada fecha vendió esa sociedad sus existencias, activo y pasivo, a varios indivi-duos, quienes las cedieron al demandante José E. Morales en 5 de *548abril de 1907, desde cuya feeba quedó Morales al frente de las negocia-ciones de la referida sociedad.
“2o. Que Jacinto Blanco fué requerido por la mercantil Delgado y Díaz para que pagara la suma adeudada y ese requerimiento fué repetido por el demandante, habiendo sido siempre inútiles todas las gestiones de cobros practicadas.
‘ ‘ 3o. Que el otro demandado Rafael Arce, casado con una hermana de Jacinto Blanco, fué advertido distintas veces de las circunstancias en que se hallaba Blanco con relación a sus acreedores, con el fin de que influyera con su cuñado para que éste verificara el pago de las deudas contraídas, entre las cuales se encontraba la del demandante.
‘14o. Que Arce, sabedor de lo que pasaba a su cuñado Blanco, siem-pre hizo creer a los otros acreedores que las sumas adeudadas serían satisfechas cumplidamente por su referido cuñado, sobre el cual ejer-cía gran influencia.
‘! 5o. Que a raíz de haber sido requerido Blanco para que pagara al demandante la suma adeudada de $403.25 y a raíz de haberse hecho a Blanco la advertencia anteriormente indicada, Blanco vendió a Arce todos sus derechos y acciones en la herencia de sus padres, con el único propósito de defraudar a los acreedores de Blanco, entre los que se encontraba el demandante por virtud de la cesión hecha en 5 de abril de 1907.
“6o. Que la cesión de derechos y acciones de Blanco a Arce fué posterior a la fecha en que se originó la deuda de Blanco con la mercan-til Delgado y Díaz, y posterior también a la fecha en que se hicieron a Blanco y a Arce respectivamente los requerimientos y advertencias de que se deja hecho mérito.
“7o. Que ignorando el demandante el traspaso fraudulento verifi-cado por Blanco a favor de Arce, presentó demanda ante la corte municipal de Caguas para el cobro de los $403.25 que le adeudaba Blanco, cuyo juicio terminó por sentencia en contra de Blanco, que fué con-firmada por la Corte de Distrito de Iíumacao y por esta Corte Suprema.
“8o. Que librada ejecución contra el demandado Blanco, no pudo hacerse efectiva la sentencia, por no tener Blanco otros bienes que los traspasados fraudulentamente al demandado Arce.
“9o Que por virtud de la cesión de derechos y acciones hecha por Blanco a favor de Arce, intervino éste en las operaciones divisorias del caudal de los padres de Blanco y se le adjudicaron todos los bienes que al otro demandado habían de corresponder, los cuales se encuen-tran a nombre de Arce.
‘110°. Que ambos demandados Blanco y Arce con el fraude perpe-*549trado lian perjudicado al demandante en más de $600 que le ban becbo gastar' en abogados y desembolsos judiciales y extrajudiciales para el mejor desenvolvimiento de los litigios y procedimientos a que ba dado lugar el convenio fraudulento de que se trata.
‘ ‘ 11°. Que el crédito del demandante contra Blanco, dados los inte-reses devengados y las costas causadas, asciende a una suma mayor de $500.”
La demanda concluye con la súplica de que se dicte sen-tencia a favor del demandante y en contra de los demanda-dos, con los siguientes pronunciamientos:
‘ ‘ Io. Declarando la rescisión y nulidad por ser en fraude de acree-dores de la escritura de cesión y traspaso de acciones y derechos otor-gada por Jacinto Blanco Carvajal a favor de su cuñado Rafael Arce Rollet en 12 de marzo de 1907, ante el notario de Caguas Don José A. Cajas y Machado.
‘ ‘ 2o. Declarando asimismo nula y sin ningún valor la adjudicación hecha al demandado Arce de los bienes que debían de corresponder al otro demandado Blanco en la testamentaría de los difuntos padres de éste, cuya adjudicación se llevó a efecto en escritura de adjudica-ción y participación otorgada en 22 de noviembre de 1908, ante .el notario de Caguas, Don Lorenzo Jiménez García.
‘ ‘ 3o. Condenando a los demandados Blanco y Arce al pago de $600 como indemnización de daños y perjuicios causados al demandante por los actos de fraude realizados en su perjuicio.
“4o. Imponiendo todas las costas del pleito y los honorarios de abogados a los demandados.”
Emplazados ambos demandados, Rafael Arce presentó 'moción a la corte pidiendo se ordenara al demandante Morales enmendara su demanda, exponiendo separadamente las distintas acciones en ella acumuladas, y esa moción fué de-clarada sin lugar.
Posteriormente, el mismo demandado Arce opuso a la demanda las excepciones previas de no aducir hechos sufi-cientes para determinar las diversas causas de acción en ella ejercitadas o cualquiera de las mismas; de defecto de partes demandadas, en cuanto a la nulidad de la adjudica-ción hecha a Rafael Arce, como cesionario de Jacinto Blanco, en la partición de los bienes relictos al fallecimiento de los *550padres de Blanco, y de ser ininteligible y ambigua la demanda en cnanto a la acción de daños y perjuicios respecto del de-' mandado Arce, cuyas excepciones también fueron declara-das sin lugar por resolución de 30 de noviembre de 1910.
Por fin Arce contestó la demanda y en su contestación acepta que por escritura pública de 12 de marzo de 1907, Delgado le bizo cesión con justa y suficiente causa de los dere-chos y acciones que le correspondían en la testamentaría de sus difuntos padres, habiéndose convenido dicha cesión en junio de 1906, cuando aun no había comenzado la cuenta co-rriente con Delgado y Díaz, y que por virtud de dicha cesión se le adjudicaron en las operaciones divisorias del caudal de los padres de Blanco todos los bienes que a éste habían de corresponder; pero niega la existencia del crédito de 403 dollars 25 centavos contra Blanco a favor de la mercantil Delgado y Díaz, que' interviniera en la cesión fraude al-guno por parte de Blanco y Arce para perjudicar en su pre-tendido crédito al demandante Morales, y que Delgado que-dara insolvente con motivo de la cesión a su favor de los derechos y acciones de que se deja hecho mérito.
Alegó también Arce como materia nueva en el hecho Io. de su contestación, “que Jacinto Blanco sostenía con Delgado y Díaz una cuenta corriente, la que aseguraba arrojar saldo a su favor; que Delgado y Díaz presentó procedimiento de quiebra ante la Corte de Distrito de los Estados Unidos en Puerto Rico, y en él presentó una relación de su activo y pasivo, en la cual asegura que el crédito contra Jacinto Blanco, por saldo de dicha cuenta corriente es solamente la cantidad de treinta dollars; que Jacinto Blanco asegura y siempre ha asegurado que dicha cuenta corriente arroja saldo a su favor; que el único crédito contra Jacinto Blanco cedido por Delgado y Díaz, y por los cesionarios de éste a José Morales, lo es aquél por treinta dollars, relacionado en el balance o relación de activo y pasivo presentado por Delgado, y Díaz, en el dicho procedimiento de quiebra, y que Jacinto Blanco nada adeuda por saldo de cuenta corriente, de toma *551de efectivo y mercadería en la casa de comercio de Delgado y Díaz de Aguas Biienas, ni por otro alguno, a José E. Morales o a Delgado y Díaz, así como tampoco a ninguna otra persona natural o jurídica.”
En el hecho 3o. “que enteró de esa advertencia (de la conversación que Morales tuvo con él sobre la deuda de Blanco) a su cuñado Sr. Blanco, quien le contestó asegurán-dole ser acreedor de Delgado y Díaz y que éstos no habían liquidado con él su cuenta corriente, en la cual no le abona-ban varias partidas de café entregadas por él a dicha socie-dad. ’ ’
Alega también, “que iniciado un pleito'por José E. Morales contra Jacinto Blanco en cobro de la deuda que asegura en la alegación primera de su demanda, tiene contra éste, se enteró, que Delgado y Díaz, habían hecho a los efectos del procedimiento de quiebra a3ites expresado, una relación de su activo y pasivo y en ella confesaban que el crédito contra Blanco ascendía solamente a treinta dollars.”
En el hecho 12°. “que en la tercería de dominio de cier-tos bienes embargados por José E. Morales para hacer efec-tiva la sentencia dictada contra Jacinto Blanco, alegó ser dueño de la propiedad embargada por haber sido adjudi-cada al Sr. Arce Rollet en las operaciones particionales de las herencias de Don Jacinto Blanco González y Doña En-carnación Carvajal de Blanco y que tal adjudicación se le había hecho al Sr. Arce, como representante en dichas heren-cias de Don Jacinto Blanco Carvajal por virtud de la ce-sión de derechos y acciones hereditarios, otorgada a favor de dicho Arce por el heredero Sr. Blanco y que se elevó a escritura pública en doce de marzo de 1907.”
Y alega el demandado Arce “que dicha demanda'fué con-testada por el Sr. Morales, sin solicitar o proponer recon-vención a dicha demanda, alegando que tal contrato de ce-sión de derechos y acciones era nulo o rescinclible • por ha-berse celebrado en fraude de acreedores, y que en dicho pleito fué discutida la cuestión de propiedad de los bienes *552embargados y validez de dicho título de cesión y recayó sentencia qne tiene el carácter de firme.”
Las alegaciones 11a. y 13a., 14a. y 15a. de la misma con-testación dicen así:
“11a. El demandado Arce, niega por falta de información la ale-gación undécima de la demanda, alegando en contrario que Blanco nada adeuda a Morales.
“13a. Alega también el Sr. Arce que en el pleito relacionado en el hecho anterior de esta contestación se discutió la validez del contrato de cesión antes relacionado, otorgado por Blanco a favor del Sr. Arce, y en tal'pleito recayó sentencia declarando con lugar la tercería sos-tenida por dicho contrato, y dicha sentencia fué consentida por el Sr. José E. Morales, que no estableció recurso alguno contra ella y ad-quirió el carácter de firme.
“14a. Se alega asimismo, que en la partición de los derechos y ac-ciones, digo de los bienes de Don Jacinto Blanco González y la esposa de éste, intervinieron además del Sr. Arce, los herederos, Doña Carmen Blanco Carvajal, Doña Cándida Blanco Carvajal y Doña-Ger-trudis Blanco Carvajal que lo hizo por su heredero usufructuario Don Ramón de las Barcenas, a quienes afectaría la nulidad solicitada de la adjudicación hecha en dichas operaciones al Sr. Arce.
“15a. Como última defensa se alega que de declararse la nulidad del contrato de cesión otorgada por Blanco a favor de Arce, vendrían obligados los otorgantes, de los que el Sr. Arce se encuentra casado con Doña Carmen Blanco Carvajal, a la devolución de lo que por tal con-trato recibieron y que a virtud de tal contrato adquirió Arce ya casado, propiedad inmueble.”
Todas las alegaciones qne se dejan transcritas fueron excluidas de la contestación de Arce por orden de la corte a virtud de moción de la parte demandante.
Celebrado el juicio, la corte de Iiumacao dictó sentencia en 5 de junio del año próximo pasado con los siguientes pro-nunciamientos :
“Primero. Que debe declarar y declara rescindido y nulo el con-trato de traspaso de derechos y acciones, otorgado por Jacinto Blanco Carvajal en escritura pública de doce de marzo de 1907, ante el no-tario de Caguas, José A. Cajas y Machado, a favor de Rafael Arce Rollet, por haber sido hecho en fraude de acreedores.
*553“Segundo. Y asimismo declara nula y sin valor la adjudicación hecha a Rafael Arce Rollet de los bienes que habían de corresponder a Jacinto Blanco Carvajal en la testamentaría de los difuntos padres de éste, en escritura de partición y adjudicación otorgada ante el notario de Caguas Don Lorenzo Jiménez García, y en 22 de noviembre de 1908.
“Tercero. Que el demandante José E. Morales, recobre de los demandados Blanco y Arce la suma del crédito $403.25, más los inte-reses legales hasta la fecha, con más las costas y desembolsos y hono-rarios de abogados.”
Contra esta sentencia interpuso la representación de Rafael Arce recurso ele apelación para ante esta Corte Suprema, habiéndose celebrado la vista del mismo en 3 de mayo último.
Alega el apelante que la corte sentenciadora cometió 11 errores que se encuentran expresados en su alegato, a saber:
“La corte cometió error:
‘ ‘ Io. Desestimando la moción presentada por el demandado Rafael Arce Rollet al objeto de que el demandante enmendara su demanda, expresando por separado en ella cada una de las causas de acción que habían sido acumuladas en dicha demanda.
‘ ‘ 2o. En desestimar la excepción previa presentada por el deman-dado Rafael Arce Rollet contra las varias causas de acción especifi-cadas en la demanda y contra cada una de dichas acciones, por el fun-damento de que las mismas no mostraban hechos suficientes para cons-tituir las causas de acción que habían sido acumuladas o algunas de las mismas.
“ 3°.Desestimando la excepción previa presentada por el deman-dado Rafael Arce Rollet a la acción en que se reclamaba la nulidad de la adjudicación hecha a favor del demandado Arce en los procedi-mientos llevados a cabo para la distribución del caudal de Jacinto Blanco González y Encarnación Blanco, anteriormente Carvajal y Delgado, puesto que las otras partes interesadas que tomaron parte en dicha distribución del caudal no habían sido incluidas.
“4o. En desestimar la excepción previa interpuesta a dicha recla-mación de daños y perjuicios por el fundamento de que la demanda presentada en dicho caso es ambigua e ininteligible.
“5o. Al ordenar que la parte de las alegaciones primera, tercera y undécima, que aparecen en la contestación a dicha demanda, y que fué incluida anteriormente en su alegato se eliminase.
*554‘ ‘ 6°. Al ordenar que la alegación 12a. contenida en la contestación a dicha demanda fuera eliminada.
“7°. Al ordenar que la alegación 13a. de la demanda fuera eli-minada.
"8°. Al ordenar que la alegación 14a. expresada en la contestación a dielia demanda fuera eliminada.
“9°. Al ordenar que la alegación 15a. de la contestación a la de-manda fuera eliminada.
“10°. Al considerar que un crédito existía por la suma de $403.25 contra Jacinto Blanco Carvajal que afectaba a la cesión de derechos y acciones que hizo Blanco a favor de Rafael Arce.
“11°. Al considerar que Jacinto Blanco Carvajal era insolvente y estaba incapacitado por tanto de hacer el pago. ’ ’
Estos numerosos errores que han sido alegados pueden ser considerados por este tribunal en tres grupos, para la mayor conveniencia y con el fin de evitar una innecesaria extensión en la consideración de los mismos y ahorrar tiempo. En el primer grupo señalaremos los cuatro primeros errores que han sido enumerados y que se refieren a la desestimación de la moción y excepciones presentadas por el demandado; en el segundo grupo incluiremos aquellos enumerados 5, 6, 7, 8 y 9, en los que se alega que la corte sentenciadora eliminó de los autos ciertas alegaciones que se hicieron en la contestación de los demandados; y dejaremos para el tercer grupo los dos últimos errores que han sido indicados, y en los que se alega que la corte sentenciadora resolvió indebidamente que la prueba era suficiente para mostrar la existencia de un crédito a favor de Morales y en contra de Blanco por la suma de $403.25, y la insolvencia de este último.
I. Con referencia a 'haber la corte desestimado la moción del demandado Arce, en la que se solicitaba que el deman-dante fuera obligado a enmendar su demanda y a exponer separadamente sus causas de acción, únicamente tenemos que expresar en primer término que en la demanda realmente se ha alegado sólo una causa de acción, o sean los fraudes que han sido alegados, y por los cuales el demandante trata *555de obtener la rescisión del contrato y la nulidad de otros procedimientos que necesariamente dependen del mismo, Además, si bubo indebida acumulación de diferentes causas de acción, el demandado debió baber formulado una excep-ción previa especial, lo que no bizo. (McFarland v. Holcomb, 123 Cal., 87; Lawrence v. Montgomery, 37 Cal., 183.)
Solamente es necesario leer la demanda para que se vea que la misma contiene alegaciones de becbos suficientes que constituyen una causa de acción. (Art. 122 y 133 del Código de Enjuiciamiento Civil.)
El defecto de partes demandadas debe aparecer de las alegaciones contenidas en la demanda, para que pueda fun-darse en el mismo una excepción formulada por tal motivo. Al resolver las excepciones que se formulen a una demanda no pueden ser tomadas en consideración aquellas cuestiones que no aparezcan de la demanda. (Art. 105, Código de En-juiciamiento Civil.) La excepción es por sí defectuosa, por no expresar los nombres de las partes, que según en la misma se alega, son necesariamente partes demandadas en este pleito. (Bliss on Code Pleadings, sec. 411.)
La demanda es también suficiente en tanto en cuanto la misma se refiere a daños y perjuicios, pues está de acuerdo con el artículo 1265 del Código Civil.
II. ¿ Procedió correctamente la corte al eliminar las varias defensas contenidas en la contestación, en las cuales se fun-daba el demandado? En primer lugar, toda aquella parte de la contestación en la que se trataba de reanudar la cues-tión referente a la deuda de Blanco a Delgado y Díaz, era, impertinente, puesto que la cuestión babía sido resuelta por una sentencia definitiva de tres cortes, en sus respectivos grados de apelación en el procedimiento, y también debe ser considerada como cosa juzgada, res judicata. En segundo lugar, la cuestión relativa al traspaso fraudulento no podía ser promovida por el demandado Morales mediante recon-vención en el procedimiento de tercería en que se discutía el derecho de propiedad, puesto que no existía ninguno a *556favor del demandado y en contra del demandante, según se determina en el artículo 111 del Código de Enjuiciamiento Civil, siendo Blanco un codemandado de Morales en aquellos procedimientos, y Arce el demandante. En el presente caso, tanto Arce como Blanco son necesariamente demandados, y la cuestión con respecto a un traspaso fraudulento no puede haberse alegado en los procedimientos para discutir el dere-cho de propiedad, que fueron seguidos por Arce. Por tanto, vemos que no puede estar comprendido Morales dentro de la sanción del artículo 112 _ del Código de Enjuiciamiento Civil. La cuestión referente a contrademandas se refiere más particularmente a cuéstiones de cuentas y demandas de dinero, y no tuvo por objeto aplicarse a asuntos referentes-a títulos sobre un terreno u otra propiedad. (Bliss on Code Pleadings, Sec. 390.)
En tercer lugar, la presente acción es una que nunca pudo haberse combinado con aquella en que se alegaba el derecho de propiedad reclamado en juicio de tercería, ni pudo haber sido discutida en tal procedimiento; por tanto, una senten-cia dictada en un caso de esa naturaleza no puede alegarse como cosa juzgada, en un caso como éste. Un pleito como el presente para anular un traspaso fraudulento no tiene ninguna otra relación con el derecho a la propiedad que el pertenecer al traspaso que se ha atacado, siendo por con-siguiente los dos casos completamente independientes uno de otro, debiendo cada uno prevalecer o nó por sus propios méritos o desmerecimientos.
T en cuarto lugar, los párrafos decimocuarto, y décimo-quinto contenidos en la contestación, fueron debidamente eli-minados, porque no se ajustaban a las reglas de las buenas alegaciones.
No encontramos por consiguiente, que se haya cometido ningún error en las resoluciones tomadas por la corte, al eliminar de las alegaciones aquellos puntos innecesarios e impertinentes, reduciendo las cuestiones a aquélla sola que *557se refería a la existencia de fraude al hacer el traspaso que ha sido atacado.
III. Esto nos trae finalmente a la cuestión principal en el caso, o sea si existe o nó prueba suficiente qne demuestre que se haya cometido fraude en la transacción celebrada entre Blanco y Arce; e incidentalmente, a la existencia de la deuda contra Blanco y la insolvencia del mismo. Al con-siderar esta cuestión en conjunto nos encontramos con una proposición compleja que envuelve varias cuestiones secun-darias que surgieron en el curso de la discusión. Con res-pecto a la existencia de la deuda que se alega que Blanco tiene con Morales, los autos del caso que el último siguió contra el primero en cobro de dinero, y que fueron presen-tados como prueba con el consentimiento de ambas partes,, mostraron que se había dictado una sentencia a favor del apelado y en contra de Blanco por la suma de $403.25 Esta sentencia fué dictada en 29 de junio de 1908 en una apelación que se estableció procedente de la corte municipal, y fué con-firmada por la Corte Suprema en 20 de abril del año si-guiente. (Morales v. Blanco, 15 D. P. R., 237.) No puede haber duda alguna, atendidas todas las pruebas del juicio, de que Blanco era deudor de Morales en la época en que se hizo el .traspaso a Arce.
Y veamos si el cobro de esta deuda no pudo hacerse por la actitud tomada por el apelante y sus transacciones con Blanco. Aparece de los autos que el márshal hizo un embargo en 24 de abril de 1907, para asegurar la efectividad de la sentencia a que se ha hecho referencia en el caso de que se dictara, sobre dos parcelas de terreno, una urbana y la otra rústica, en la que Blanco tenía una participación procedente de la herencia de su padre. Como consecuencia de los procedimientos que se siguieron para que se declarara el derecho de propiedad con respecto a estas dos fincas, se vió privado Morales de llegar al cobro de su crédito. Re-sulta de una escritura pública que se presentó como prueba, que en 12 de marzo de 1907 Blanco traspasó a Arce todos *558sus derechos y aquellos que tenía en la herencia de su padre. Y de la prueba suministrada por el marshal y sus subalter-nos aparece que la orden de ejecución expedida contra Blanco se había extraviado mientras tenían lugar los procedimientos y no pudo encontrarse. Resultando además que la orden no podía hacerse' efectiva, porque Blanco no tenía ninguna otra propiedad sino aquella que traspasó a Arce. Por con-siguiente, debe considerarse como un hecho cierto que fué imposible hacer efectiva la sentencia dictada contra Blanco.
El traspaso hecho por Blanco a Arce ¿fué en fraude de acreedores? El artículo 1258 del Código de Enjuiciamiento Civil establece que los contratos celebrados en fraude de acreedores pueden rescindirse, cuando éstos no puedan de otro modo cobrar lo que se les deba. Manresa, al comentar sobre los artículos que concuerdan con éste del Código Civil Español (1290 y 1291), dice: “La rescisión de un contrato hecho en fraude de acreedores está justificada por los daños y perjuicios sufridos por una persona que no es parte en el, contrato, pero que podría ser afectada por el mismo.” (8 Manresa, 732.) La Corte Suprema de España también ex-presa en uña sentencia dictada en 25 de octubre de 1895, “Que los contratos fraudulentos y simulados pueden res-cindirse de conformidad con el artículo 1291 del Código Civil.”
Por tanto, aparece de la escritura a .que se ha hecho re-ferencia, que se hizo el traspaso, y de la sentencia mencio-nada se probó la existencia de la deuda que aun subsistía. Resulta además de la prueba que Arce era cuñado de Blanco, y obraba como abogado suyo, y tenía conocimiento de todo lo que se relacionaba con la deuda y la imposibilidad que había de cobrarla, por el hecho de que Blanco no tenía ninguna otra propiedad además de aquella que traspasó a Arce. De todos estos indicios se ve claramente la naturaleza fraudu-lénta del traspaso.
Pero ¿quedó Morales impedido de cobrar su deuda por el hecho de haberse celebrado el contrato entre Blanco y Arce? La acción de rescisión de un contrato en que medie *559fraude es subsidiaria y uo podrá ejercitarse sino cuando el perjudicado carezca de otro recurso legal para obtener la re-paración del perjuicio, (art. 1261 del Código Civil); y la Corte Suprema de España en una sentencia dictada en 9 de noviem-bre de 1901 y al interpretar un artículo semejante a nuestro artículo 1261 (art. 1294 del Código Español) expresa que aunque la acción puede ser subsidiaria, no es porque carezca de ninguno de los elementos de una acción principal. Es independiente de cualquiera otra, pero según el Código no puede ejercitarse mientras las personas perjudicadas tengan otros medios para obtener la reparación del perjuicio. Morales no tiene ningún otro medio para cobrar su crédito, pues resulta claramente probado que Blanco no tiene ninguna otra propiedad, sino la que traspasó a su codemandado Arce. La acción es por consiguiente procedente.
Y llegamos añora por último al punto sobre el cual gira todo el caso, o sea la existencia de fraude. Nuestro Código Civil dice en su artículo 1264, lo siguiente:
“Se presumen celebrados en fraude de acreedores todos aquellos contratos por virtud de los cuales el deudor enajenare bienes a título gratuito.
“También se presumen fraudulentas las enajenaciones a título oneroso, hechas por aquellas personas contra las cuales se hubiere pro-nunciado antes sentencia condenatoria en cualquier instancia, o expe-dido mandamiento de embargo de bienes.”
(See. 1264, Código Civil.)
Veamos la interpretación que ña sido dada a la sección concordante en- el Código Español por los grandes comen-taristas.
Se ña dicño por Manresa al interpretar el artículo 1297 del Código Civil Español, concordante con uno de nuestro Código, que:
“El supuesto más frecuente en las enajenaciones en fraude de acreedores, no es el de las transmisiones a título gratuito, así expre-sado en aquéllas, sino el de enajenaciones supuestas o reales, pero *560hechas gratuitamente, de ordinario a los probables herederos del deu-dor, y disfrazadas como enajenaciones a título oneroso.”
(8 Manresa, 754.)
Y Scaevola en sus comentarios al artículo 1291, párrafo 3°., ha dicho lo siguiente:
“Finalmente y para explicar las palabras que se usan en el Código en este párrafo 3o. consideraremos que dicho párrafo no se refiere sola-mente a los traspasos hechos a manera de venta sino como una dona-ción y cesión, y también según se ha dicho en la sección 39 de la Ley Hipotecaria, de creación o renuncia de derecho.”
Y en cuanto a la cuestión de fraude se ha dicho por el mismo comentarista:
“Este incidente constituye en primer lugar los hechos por virtud de los cuales el traspaso o renuncia de bienes y derechos se hace. Es-tos hechos, la venta de la cosa, inscripción a favor de un tercero, la relación entre el vendedor y el comprador, la falta de entrega del precio y el perjuicio causado a los acreedores quedan necesariamente reservados a la consideración de las cortes, pero en tales casos puede haber buena o mala fe, conocimiento del perjuicio, y conciencia del engaño, sinceridad y nobles propósitos.”
(20 Scaevola, 909.)
Examinemos los autos que han sido presentados con res-pecto a esta cuestión. Aparece de la prueba documental, lo que sigue: una cuenta contra Blanco que lleva fecha anterior a 12 de marzo de 1907 y la cesión de derechos y accio-nes otorgada por Blanco a Arce en esa fecha. Y aparece también de las declaraciones de los testigos que Arce, como cesionario, tenía conocimiento de la existencia del crédito. El mismo actuó como abogado en representación de su cu-ñado Blanco en el pleito establecido en cobro de dinero; tomó parte en el arreglo de dicha cuenta e hizo ofrecimientos de pago; y este demandado, sabiendo todo esto y siendo abogado, y por consiguiente una persona conocedora de la ley, acepta el traspaso de la única propiedad de que Blanco podía estar en posesión, y entró en posesión de la misma por un valor inferior que aquel que la misma parecía tener en la fecha *561en que se hizo la distribución de la herencia, no habiéndose presentado prueba tendente a destruir dicha presunción de fraude.
Con respecto a la .prueba necesaria que demuestre frairde, se ha dicho en las sentencias americanas:
‘ ‘ El descubrimiento de la intención fraudulenta es raras veces ob-jeto de prueba directa y concluyente. Exigir prueba concluyente en un caso de fraude sería atacar los fines de la justicia y destruir los mismos; la ley, por tanto, exige solamente un grado razonable de certeza y esta es una conclusión a que se ha llegado por la jurispru-dencia. ’ ’
Southern L. Ins. Co. v. Wilkinson, 53 Cal., 153.
Strong v. Hines, 35 Miss., 201.
Debe observarse además, que para qjie se pueda esta-blecer una intención fraudulenta entre personas que tengan relaciones confidenciales, solamente se exige prueba satis-factoria.
2 Eice on Evidence, 955.
Se prescribe además en nuestro estatuto que:
“Tampoco tendrá lugar la rescisión cuando las cosas objeto del contrato se bailaren legalmente en poder de terceras personas que no hubiesen procedido de mala fe.”
Artículo 1262, párrafo 2°., Código Civil Revisado.
¿Puede considerarse al demandado Arce como tercero? La Corte Suprema de España, al interpretar este artículo concordante del Código Civil Español, dice lo siguiente:
“La persona que interviene en el contrato como comprador no es tercero ni puede ser considerado como tal.”
Sentencia de 25 de octubre, 1895.
Por consiguiente sólo queda por considerar la cuestión de los daños y perjuicios que han sido alegados en la de-manda. Se dice en el artículo. 1265 del Código. Civil Revi-sado, que:
“El que hubiese adquirido de mala fe las cosas enajenadas en fraude de acreedores, deberá indemnizar a éstos de los daños y per-*562juicios que la enajenación les hubiese ocasionado, siempre que por cualquier causa le fuere imposible devolverlas.”
T se lia dicho por Mantesa interpretando el artículo con-cordante del Código Civil Español, o sea el 1298, que:
“La responsabilidad comprende los daños y perjuicios que la ena-jenación hubiera ocasionado, o sea el importe del crédito, y en su caso, de los intereses, en la medida en que los hubiera podido satisfacer, el valor de la cosa enajenada, con más los gastos que el ejercicio de la acción rescisoria haya ocasionado.” (8 Manresa, 761.)
De un examen cuidadoso de todos los hechos contenidos en los autos y considerando a la vez los principios invoca-dos por los abogados, así como todas las autoridades que han sido citadas por las mismas, tanto españolas como ame-ricanas, que hemos tenido ocasión de examinar, encontramos que la corte sentenciadora estuvo ampliamente justificada al dictar la sentencia que dictó en junio 5, 1911 y debe ser confirmada en todas sus partes:

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.